Citation Nr: 0410499	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1960 to June 1963 
and August 1963 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
which, in pertinent part, denied service connection for post-
traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy, no supportive evidence 
reflects that he engaged in combat during active military service, 
and there is no credible supporting evidence to corroborate the 
veteran's alleged in-service stressors.

2.  The medical evidence contains the diagnosis of PTSD, based 
upon stressors related by the veteran to treating/examining 
physicians. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  The Board is aware that 
the Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied with respect 
to the issues adjudicated below. 

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the claims file to 
ascertain whether a remand to the RO is necessary in order to 
assure compliance with the new legislation.  It is noted that the 
necessary evidence, to include VA examination and outpatient 
reports and the service personnel records, has been obtained.  
With respect to the additional development requested by the 
veteran, the Board concludes that the veteran has not provided 
sufficiently detailed evidence, such as the specific unit to which 
he was assigned at the time alleged stressors occurred or the date 
and specific locations of these occurrences, to allow the United 
States Armed Services Center for Research of Unit Records to 
conduct any meaningful research in an attempt to verify these 
stressors.  

By virtue of a letter dated in September 2001 informing the 
veteran of the provisions of the VCAA, rating decisions dated in 
April 2000 and March 2001, and a Statement of the Case (SOC) dated 
in July 2002, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate the claim 
adjudicated in this decision.  He was advised that if he 
adequately identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to obtain 
evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the rating decisions and SOC 
listed above.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim addressed in this 
decision has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, supra (noting VA must communicate with 
claimants as to the evidentiary development requirements of the 
VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (requiring that the Board identify documents of record 
providing notification which complies with the VCAA).  In short, 
the Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice to 
the veteran in proceeding with a final decision in this case.  In 
the present case, the veteran has been informed on multiple 
occasions, including by letter, rating decision, and SOC, of the 
types of evidence which would be necessary to substantiate his 
claim, and the RO has obtained clinical records pertinent to his 
claim.  This evidence was duly considered by the RO.  Therefore, 
the Board finds that no useful purpose would be served by 
remanding this case for more evidentiary or procedural development 
concerning the issue adjudicated below, as such a remand would 
result in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  See also Kuzma v. Principi, 341 F.3d 1237 (Fed. Cir. 
2003).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  If the probative weight of the negative evidence 
exceeds that of the positive, the claim shall be denied.  Gilbert, 
1 Vet. App. at 49.

II.  Legal Criteria/Analysis

The veteran's claim for service connection for PTSD was filed in 
September 1999.  The RO sent him a letter in November 1999, 
requesting specific information as to events in service which he 
regarded as stressors leading to the development of PTSD.  The 
veteran submitted a Statement on Support of Claim in September 
2000, in which he averred, "It is really difficult for me to 
recall specific dates and places of incidents.  I have repressed 
some of them and I am pretty sure that there are no records of 
some of them."  He went on to describe two incidents, one 
involving an ammunition convoy and the other involving the 
assassination of the Vietnamese President's brother, discussed 
below on pages 11-12.

The first diagnosis of PTSD was in January 1993, when a VA medical 
examination diagnosed PTSD and alcohol abuse.  The examiner noted 
that the veteran, "by his account, was exposed to numerous and 
frequent traumatic combat situations.  He appears to have suffered 
from post-traumatic stress disorder subsequent to these 
experiences.  He also shows a pattern of chronic alcohol abuse."  

Outpatient clinical records covering 1999 and 2000 are also of 
record.  In a January 1999 report, the treating physician stated, 
"Although there is no reason to doubt the patient's claims, at 
times some of the stories he relates seem to be a little bit 
larger than life.  Patient states that they brand-named him the 
killer after he and one other Army Special Forces individual 
apparently attacked a troop size contingent of NVA Specialized 
Unit and single handedly killed all hundred and some odd members.  
Given that the NVA in general were well armed and fairly well 
trained and special units highly trained, it seems very unlikely 
that two people would be able to ambush and devastate such a large 
population.  So it brings up questions as to patient's possible 
embellishing on actual events that took place or that were 
possibly fabricated."

The same physician reported, in September 1999, that the veteran 
again described being involved in special operations in Vietnam, 
and said there were no records kept.  The veteran spoke of several 
incidents of being involved in the assassination of many 
individuals, including a Chinese head of state, etc.  
Subsequently, in January 2000, the physician broached the issue of 
Vietnam stressors.  The veteran was quite avoidant about the topic 
at first, then brought up an account of his involvement in heroin 
smuggling out of the iron triangle, through Vietnam and to the 
USA.  He stated that initially it was the Kennedy administration 
which tried to corner the market on heroin as a means of stopping 
the flow into Europe and the USA, but they were not successful and 
ended up with a great quantity of heroin to destroy or dispose of.  
He stated that there were many high military officials who took 
advantage of this and developed the pipeline of heroin into the 
USA.  With further regard to the Kennedy administration, the 
veteran told a VA staff psychiatrist in December 2001 that he was 
to shake hands with President Kennedy on the day of his 
assassination.

Throughout the above time period, the veteran was a regular 
participant in VA alcohol abuse programs.  A January 2002 
examination report documents his admission to the Veteran's Home 
of California/Holderman Hospital, for participation in the Alcohol 
and Drug Treatment Program.  He had a number of medical diagnoses, 
and PTSD continued to be carried forward on his records.  However, 
a June 2002 consultation report at the Veteran's Home did not 
include PTSD among the diagnoses.  The psychiatric conditions 
listed were: Psychosis, not otherwise specified, rule out 
delusional disorder, grandiose type; Depressive disorder, not 
otherwise specified; and Alcohol dependence in early full 
remission in controlled environment.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that the 
veteran's claimed disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

With specific reference to post-traumatic stress disorder (PTSD), 
establishing service connection for PTSD requires: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2003); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. 
West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The diagnosis of PTSD must comply with the criteria set forth in 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2003).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged in 
combat with the enemy'. . . .  Where . . . VA determines that the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional 
evidence may be obtained from sources other than the veteran's 
service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 
Vet. App. 283 (1994); Zarycki, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence establishing 
a clear diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or similar 
combat citation would be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003). 

Subsequently, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes that 
the veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

38 U.S.C.A. § 1154(b) (West 2002); 64 Fed. Reg. 32,807 (June 18, 
1999), codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).  
As the veteran's claim for service connection for PTSD was filed 
in September 1999, these revised criteria will be applied to the 
veteran's claim.  

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof of 
service-connection [of a claimed injury or disease] satisfactory 
lay or other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions and hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection for such injury 
or disease may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d) (2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran, 6 Vet. App. at 288-89 
(1994).  The veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a 
mental health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board notes that the veteran has a diagnosis of PTSD in the 
record.  As described above, that diagnosis has been based upon 
the veteran's accounts of alleged stressor events which he has 
related to treating medical personnel, which have varied widely 
from time to time.  None of the examiners who listed that 
diagnosis had access to information corroborating or confirming 
the veteran's claimed stressors.  Nevertheless, for the purpose of 
the present decision, the Board will accept that there is a PTSD 
diagnosis.

Therefore, the primary question which must be resolved in this 
decision is whether the appellant sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f), as discussed 
above.  Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and therefore 
whether further medical inquiry should be conducted under the 
VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 395-396; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of Zarycki, which has been discussed 
above, the Board first finds that the appellant is not a veteran 
of combat.  The veteran's military personnel and medical records 
do not indicate that he participated in combat, and he is not in 
receipt of decorations or awards suggestive of combat status.  The 
Board is aware of the veteran's assertions that his duties 
involved combat, but the Board finds the military records to be 
more probative of this issue.

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 380 
(2000); Manlincon v. West, 12 Vet. App. 238 (1999); Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994) (all for the general proposition that service 
department findings relative to an individual's service are 
"binding on the VA for the purposes of establishing service in the 
U.S. Armed Forces").  In this matter, there is no reason to 
question the veteran's  military service records as to their 
accuracy.  See Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).

In the instant case, the claims file contains copies of the 
veteran's DA Form 20, Enlisted Qualification Record, for each of 
his two periods of active duty.  These service personnel records 
reflect two periods of service in the Republic of Vietnam, from 
July 1962 to June 1963 and October 1965 to August 1966.  These 
records indicate that during his first period of duty in Vietnam, 
he served with the "20th Medical Lab" as a "Personnel 
Administrative Specialist," and that during his second period of 
Vietnam service, he served with the "10th Finance Unit," 
apparently as a "Finance Specialist" (documentation also lists his 
principal duty during that time as a Disbursing/Examination 
Specialist).  These records, therefore, do not document that the 
veteran participated in, or was exposed to, any combat-related 
activity.  Moreover, he has not reported combat action with 
sufficient specificity to initiate a search for additional 
records, and, indeed, has stated that no records were kept of the 
activities he has described.

Thus, the Board finds that the preponderance of the evidence of 
record militates against a finding that the veteran served in 
combat.  See VAOPGCPREC 12-99 (Oct. 18, 1999), holding that the 
determination of whether a veteran "engaged in combat with the 
enemy" depends on multiple factors, including the requirement that 
the veteran participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality, 
and that the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  We 
recognize that, as argued by the veteran's representative on a VA 
Form 9, Appeal to Board of Veterans' Appeals, dated in September 
2002, there was no clear "front line" in Vietnam, and that a 
veteran's non-combat military occupational specialty should not be 
used to conclude that he did not somehow become involved in combat 
situations.  However, the representative goes too far in 
contending that "anyone serving for any sustained period in 
Vietnam meets any reasonable definition of a combat veteran."  As 
set forth in the statutes, regulations, and judicial precedents 
above, there must be verified combat experience or one or more 
corroborated non-combat stressors in order to support a diagnosis 
of PTSD for the purpose of service-connected disability benefits.

As discussed above, if the claimed stressor is not combat-related, 
"the veteran's lay testimony regarding in-service stressors is 
insufficient, standing alone, to establish service connection and 
must be corroborated by credible evidence."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Although the veteran stated in 
September 2000 that it was "really difficult for me to recall 
specific dates and places of incidents," he did list as a stressor 
an incident around late fall or winter 1965 while serving with the 
1st Marine Division in the first ammunition convoy from Vang Tau 
to Da Nang in which he dispersed a "human blockade" by shooting at 
it.  He also said he was in the Presidential Palace when President 
Diem's brother was assassinated.  However, the record does not 
reflect that the veteran served with the 1st Marine Division 
during his service in Vietnam, nor is there any evidence that 
would support his assertion with regard to the assassination of 
President Diem's brother.  

In short, the Board finds that there is no credible supporting 
evidence to substantiate the veteran's claimed stressors.  Thus, 
his claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible evidence 
of an in-service stressor, as required by 38 C.F.R. § 3.304(f).  
Furthermore, the Board notes that all the veteran's post-service 
medical examiners appear to have rendered diagnoses of PTSD based 
upon the veteran's unverified and uncorroborated accounts as to 
his in-service experience.  Accordingly, the Board finds that such 
diagnoses are not probative.  See Swann, 5 Vet. App. at 233.  In 
this regard, the initial diagnosis of PTSD rendered by the VA 
examiner following a January 1993 examination was based on far 
different stressors, to include claimed "clandestine missions" 
involving sniper posts, machine gun installations, and 
assassinations, than were reported by the veteran in his statement 
of September 2000, and to other examiners.

"It is the duty of the [Board] as the factfinder to determine 
credibility of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Given the wide 
discrepancies in reported stressors, and as observed by 
treating/examining physicians, the credibility of the veteran is 
in question.  Furthermore, to the extent that the initial 
diagnosis of PTSD, and those that followed, were based upon the 
inaccurate factual premise that the veteran was exposed to 
stressors during his Vietnam service, they have no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

In view of the foregoing, because there is no credible supporting 
evidence of an in-service stressor, and because the diagnoses of 
PTSD of record lack probative value, the Board concludes that the 
probative weight of the negative evidence exceeds that of the 
positive.  The benefit sought on appeal must, accordingly, be 
denied.  Gilbert, 1 Vet. App. at 49 

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2






